The offense is accomplice to theft; the punishment, confinement in the penitentiary for ten years.
Appellant filed a motion for a change of venue, upon which the court heard evidence. The testimony heard by the court warranted the conclusion that appellant could obtain a fair and impartial trial in Nueces County. Hence the motion was properly overruled.
The testimony on the part of the State was sufficient to warrant the conclusion of the jury that H. L. Martin and others stole $15,000 from Harry Raypole; that appellant was not present at the time of the commission of the offense by said parties; that prior to the commission thereof appellant advised, commanded and encouraged Martin and said other parties to steal Mr. Raypole's money. Appellant did not testify and introduced no witnesses.
The term of court at which appellant was convicted ended May 30, 1936. On the 26th of June, 1936, the trial judge entered an order allowing appellant 60 days after the 26th of June in which to file his bills of exception. The bills were filed August 26, 1936, which was 61 days after June 26th. Said bills having been filed too late, are not entitled to consideration.
Appellant has not favored us with a brief.
The sentence is reformed in order that it may be shown that appellant is condemned to confinement in the penitentiary for not less than two nor more than ten years.
As reformed, the judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 267 
                    ON MOTION FOR REHEARING.